Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-19-2007

Jupiter v. Warden Lewisburg
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1325




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Jupiter v. Warden Lewisburg" (2007). 2007 Decisions. Paper 912.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/912


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-252                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-1325
                                   ________________

                               CLARENCE S. JUPITER,

                                                  Appellant

                                             v.

                            WARDEN, USP LEWISBURG

                                   ________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                           (M.D. Pa. Civ. No. 06-cv-01631)
                      District Judge: Honorable Edwin M. Kosik
                                  ________________

                       Submitted For Possible Summary Action
                     Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 31, 2007

                Before: BARRY, AMBRO and FISHER, Circuit Judges

                                 (Filed: June 19, 2007)
                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

      In August 2006, Jupiter, a federal prisoner, filed a habeas petition pursuant to 28

U.S.C. § 2241, alleging that the United States Penitentiary in Lewisburg, Pennsylvania
(“Lewisburg prison”) denied him access to the courts when it lost his legal materials

pertaining to a pending court action.1 In August 2005, the Bureau of Prisons transferred

Jupiter from the federal prison in Leavenworth, Kansas, to the segregation housing unit at

the Lewisburg prison. Within a few weeks of the transfer, Jupiter received a notice from

a court, directing him to file a response by a date certain. On September 5, 2005, after

reviewing the legal material that the Lewisburg prison gave him, Jupiter noticed that

some of his legal materials, including affidavits, transcripts, statements, petitions, and

other pleadings, were missing. He complained, requesting that the prison return the legal

materials to him and advise the court about the loss. According to Jupiter, he needed the

legal materials, some of which were irreplaceable, in order to comply with the court

notice. He claims that the Lewisburg prison deprived him of access to the courts because

it intentionally or negligently failed to provide his legal materials to him and thereby

prevented him from proceeding with the case. He seeks release from incarceration.

       The Warden of the Lewisburg prison contended that Jupiter’s claims were not

cognizable under § 2241 because he did not challenge the fact or duration of his

confinement. The Magistrate Judge agreed, recommending that the petition be dismissed.

The District Court overruled Jupiter’s objections, adopted the Magistrate Judge’s Report

and dismissed the petition without prejudice to his filing a Bivens action.2 Jupiter filed a

motion for reconsideration, which the District Court denied. Jupiter timely appealed.

       1
           Jupiter does not identify the nature of the action.
       2
           Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).

                                                2
      We have jurisdiction pursuant to 28 U.S.C. §§ 1291. We exercise plenary review

over the District Court’s legal conclusions as no evidentiary hearing was conducted by

the District Court. See Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002).3

          The District Court properly held that Jupiter’s access to the courts claim does not

lie at the core of habeas and, thus, is not cognizable under § 2241. In Leamer v. Fauver,

288 F.3d 532 (3d Cir. 2002), we held that Leamer’s challenge to the conditions of his

confinement was properly brought in a civil rights action rather than a habeas petition.

“When examining whether Preiser and its progeny require a claim to be brought under

habeas, unless the claim would fall within the ‘core of habeas’ and require sooner release

if resolved in the plaintiff’s favor, a prison confinement action such as this is properly

brought under § 1983. Leamer’s claim not only does not fall within the core of habeas;

it would not be properly brought under habeas at all.” Leamer, 288 F.3d at 544.

          Jupiter claims that he should be released because the Lewisburg prison deprived

him of meaningful access to the courts, which caused his incarceration to be unlawful.

We disagree. The access to the courts claim has no bearing on the lawfulness of his

incarceration. Nor would Jupiter’s ultimate success on the merits of the claim result in a

speedier release from prison. We agree with the District Court that Jupiter cannot bring

the claim in a habeas petition.

          Because no substantial question is presented by this appeal, the District Court’s


      3
          We do not review the District Court’s order denying reconsideration as Jupiter
did not file an amended notice of appeal.

                                                3
judgment will be summarily affirmed. See Third Circuit LAR 27.4 and I.O.P. 10.6.




                                              4